                                 Case 4:19-cv-05849-PJH Document 35 Filed 09/24/19 Page 1 of 4



                       1   JEFFREY E. TSAI (SBN 226081)
                           jeff.tsai@dlapiper.com
                       2   ISABELLE L. ORD (SBN 198224)
                           isabelle.ord@dlapiper.com
                       3   DAVID F. GROSS (SBN 083547)
                           david.gross@dlapiper.com
                       4   ANTHONY L. PORTELLI (SBN 280766)
                           anthony.portelli@dlapiper.com
                       5   DLA PIPER LLP (US)
                           555 Mission Street, Suite 2400
                       6   San Francisco, CA 94105
                           Tel: 415.836.2500
                       7   Fax: 415.836.2501

                       8    Attorneys for Plaintiffs
                            STACKLA, INC., STACKLA, LTD., and
                       9    STACKLA PTY LTD.
                      10
                                                        UNITED STATES DISTRICT COURT
                      11
                                                     NORTHERN DISTRICT OF CALIFORNIA
                      12
                                                                OAKLAND DIVISION
                      13

                      14
                            STACKLA, INC., a Delaware Corporation,         Case No. 19-cv-05849-PJH
                      15    STACKLA, LTD., An English Limited
                            Company, and STACKLA PTY LTD., an              DECLARATION OF STEVEN BIRCHALL
                      16    Australian Proprietary Limited Company,        IN SUPPORT OF THE STACKLA
                                                                           PLAINTIFFS’ EX PARTE MOTION FOR
                      17                      Plaintiffs,                  TEMPORARY RESTRAINING ORDER
                                                                           AND ORDER TO SHOW CAUSE RE
                      18    v.                                             INJUNCTION
                      19
                            FACEBOOK, INC., a Delaware Corporation,
                      20    INSTAGRAM, LLC, a Delaware Limited
                            Liability Company, and DOES 1-50,
                      21
                                              Defendants.
                      22

                      23

                      24

                      25

                      26

                      27

                      28
DLA P I PER LLP (US)
    SAN FRA NCI SCO

                                                            DECLARATION OF STEVEN BIRCHALL
                           WEST\287826181.2
                              Case 4:19-cv-05849-PJH Document 35 Filed 09/24/19 Page 2 of 4



                       1                             DECLARATION OF STEVEN BIRCHALL

                       2          I, Steven Birchall, declare as follows:

                       3          1.      I am the Product Director of Plaintiff Stackla Pty. Ltd. (“Stackla Pty”). Stackla

                       4   Pty is the parent company and sole owner of Plaintiffs Stackla Ltd. and Stackla, Inc. (“Stackla

                       5   US”). The three Stackla companies that are plaintiffs in this action are referred to herein

                       6   collectively as “Stackla.” I was promoted to Product Director in October 2017, but have worked

                       7   in the Product function at Stackla since January 2017 (formerly Technical Product Manager) and

                       8   have been a Stackla Employee since December 2014. In my current position, I report directly to

                       9   the Chief Product Officer (CPO). My responsibilities relate to the day to day running of the
                      10   Product function within Stackla, including Product Project Management, developing and

                      11   contributing to the Product Roadmap, managing developer allocation to tasks and supporting

                      12   stakeholders to the Product function. In this capacity, I am familiar with the Stackla platform and

                      13   how it operates, including the ways in which the Stackla platform operates with the Facebook and

                      14   Instagram platforms.

                      15          2.      I have read the redacted Declaration of Mike Clark in support of Defendants

                      16   Facebook, Inc. (“Facebook”) and Instagram, LLC’s (“Instagram”) (collectively, “Defendants”)

                      17   Opposition to Stackla’s Ex Parte Motion for Temporary Restraining Order and Order to Show

                      18   Cause re Injunction (“Clark Decl.”). I submit this declaration in response to the Clark declaration,

                      19   as well as in support of Stackla’s Motion. Except where indicated, I have personal knowledge of
                      20   the following facts and if called as a witness, I could and would testify competently thereto.

                      21                           Stackla Does Not Scrape Public or Private Data

                      22          3.      According to Mr. Clark, Facebook “focused on whether Stackla was ‘scraping,’”

                      23   which he defined as “another name for the unauthorized collection of user data through

                      24   automated means, whether the data is public or private.” Clark Decl., ¶ 5. He additionally stated

                      25   Stackla “was using automated methods to scrape public images from user Instagram posts.” Clark

                      26   Decl., ¶ 6. Stackla does not “scrape” data, whether public or private. In addition, Stackla has

                      27   never created nor does it currently use any harvesting bot, spider, robot, or scraper to collect data

                      28   from Defendants. Instead, Stackla only accesses publicly available data through approved or
DLA P I PER LLP (US)
    SAN FRA NCI SCO                                                          1
                                                           DECLARATION OF STEVEN BIRCHALL
                           WEST\287826181.2
                              Case 4:19-cv-05849-PJH Document 35 Filed 09/24/19 Page 3 of 4



                       1   publicly available APIs provided by Defendants to identify relevant public content and to display

                       2   this content to Stackla’s clients.

                       3           4.      Mr. Clark also claims that “the volume of [Stackla’s] requests is strong evidence

                       4   of use of automated methods for scraping.” Clark Decl., 7. Although I do not know the “volume

                       5   of requests” referenced by Defendants due to their redactions, I again confirm that Stackla does

                       6   not scrape public content. Also, the number of calls or requests from Stackla can be in the high

                       7   five figures on a daily basis because Stackla had approximately 380 customers on its platform,

                       8   and these 380 customers had over 1,000 active accounts that queried (or requested) information

                       9   from Defendants’ platforms. Accordingly, with 1,000 active accounts making 10 to 100 requests
                      10   per day, Stackla’s customers can make 10,000 to 100,000 requests per day through Stackla’s app.

                      11                                   Stackla Does Not Save Public Data

                      12           5.      According to Mr. Clark, Stackla “was storing data from the Instagram posts.”

                      13   Clark Decl., ¶ 8. Stackla does not store or save user data, such as videos or images, nor does

                      14   Stackla have the server or bandwidth capacity to store such content. Images and Videos always

                      15   remained on Defendants’ Platform and were referenced from the respective Facebook or

                      16   Instagram CDNs.

                      17           6.      Stackla stores a reference of the core post data, including URLs to the post, and the

                      18   media assets in a temporary cache for the purposes of display. This is simply a link to

                      19   information on Defendants’ platforms without content. After Stackla’s clients query the public
                      20   content and identify the public content to which they want to obtain the rights, Stackla utilizes the

                      21   temporarily-stored data to confirm that the content is still public and to obtain the rights of said

                      22   public content from the content creator.

                      23                                  Stackla Has Suspended All Requests

                      24           7.      On June 27, 2019, my direct supervisor, Stackla Chief Product Officer Peter

                      25   Cassidy, made a direct request to Sim Singh of the Facebook Marketing Partner team to seek an

                      26   appropriate contact within Facebook and clarification on a number of items related to Stackla’s

                      27   product, technical questions, and customer use cases. Attached as Exhibit A is a true and correct

                      28   copy of this communication, on which I was copied at the time it was sent. This request went
DLA P I PER LLP (US)
    SAN FRA NCI SCO                                                           2
                                                            DECLARATION OF STEVEN BIRCHALL
                           WEST\287826181.2
Case 4:19-cv-05849-PJH Document 35 Filed 09/24/19 Page 4 of 4
